DECISION
The application of the above-named defendant for a review of the sentence of 3 years; Dangerous imposed on July 17, 1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 3 years; nondangerous and shall be served concurrent to the sentence the Defendant is presently serving.
The amendment was made in order to make the sentence conform with the plea agreement which was agreed upon by both parties.
We wish to thank Cindy Reimers, of the Montana Defender Project, for her as*2sistance to the Defendant and to this Court.
DATED this 18th day of January, 1983.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan